 Case: 4:18-cv-01294-RLW Doc. #: 93 Filed: 02/11/21 Page: 1 of 7 PageID #: 623




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

DAVID WHITT,                                 )
                                             )
        Plaintiff,                           )
                                             )       Cause No. 4:18-CV-1294
                                             )
CITY OF ST. LOUIS, et al.                    )
                                             )
        Defendants.                          )

                             DEFENDANTS’ STATEMENT
                       OF UNCONTROVERTED MATERIAL FACTS

        Defendants Ryan Linhorst (“Linhorst”), Matthew Karnowski (“Karnowski”), Matthew

Shaw (“Shaw”), Bobbie Baine (“Baine”) and the City of St. Louis (“City”) (collectively referred

to herein as the “Defendants”), by and through his undersigned counsel, and pursuant to Local

Rule 7-4.01.E, hereby submit the following Statement of Uncontroverted Material Facts:

   1. On August 8, 2016, police responded to a call about five fleeing suspects from a stolen

        minivan. Ex. A, Deposition of Matthew Shaw, at 10:1-12.

   2. Police officers, including Shaw, apprehended some of the fleeing suspects. Ex. A at 10:13-

        20.

   3.   At least one suspect remained at large. Ex. A at 25:23-26:3.

   4. After assembling at a northern location where some suspects were found, the police

        relocated a couple of blocks south, to the 5000 block of Wells, where the stolen vehicle

        was located. Ex. B, Deposition of Matthew Karnowski, at 34:22-35:5.

   5. Initially seeing the police at the northern location, David Whitt (“Plaintiff”) followed the

        police to the 5000 block of Wells. Ex. B at 47:3-48:4.

   6. Plaintiff drove his bicycle in the middle of the street, past multiple police vehicles, coming
Case: 4:18-cv-01294-RLW Doc. #: 93 Filed: 02/11/21 Page: 2 of 7 PageID #: 624




    within several feet of the police officers and the stolen minivan. See Ex. C, Incident Video,

    at 0:34-0:55.

 7. Police officers at the scene, including Linhorst, Karnowski, and Shaw, were not familiar

    with Plaintiff, and did not know his purpose at the crime scene. See e.g., Ex. D, Deposition

    of Ryan Linhorst, at 30:21-31:14 & 42:24-43:1; Ex. B at 43:23-44:7.

 8. Police did not yet have the opportunity to search the stolen vehicle or canvass the area for

    evidence prior to Plaintiff’s arrival at the scene. Ex. A at 29:6-17; Ex. B at 49:20-50:5; Ex.

    D at 26:13-21.

 9. It is common for fleeing suspects to abandon evidence while fleeing, therefore, a crime

    scene involving fleeing suspects is often expanded broadly until the police are able to

    assess where relevant evidence is located. Ex. A at 29:6-17; Ex. B at 49:20-50:5; Ex. E,

    Deposition of Eric Armstead, 60:22-61:4.

 10. After riding his bicycle past the police vehicles, Plaintiff stood on the sidewalk, within

    fifteen to twenty feet in front of the stolen vehicle, and within ten feet of the nearest police

    officer. See Ex. C at 1:35; see also, Ex. A at 29:21-24 & 27:21-28:1; Ex. B at 50:16-21.

 11. Upon observing Plaintiff’s proximity to the stolen vehicle and officers, Linhorst told

    Plaintiff “you gotta scoot back, man” and further explained “we got a crime scene here.”

    Ex. C at 1:37-1:38.

 12. Linhorst’s rationale for the command was to allow police room to assess the scene for

    evidence, and provide a safe reactionary gap between Plaintiff and the other officers. Ex.

    D at 26:13-21 & 29:25-31:14.

 13. Plaintiff took only a couple steps back. Ex. C at 1:44-1:46; Ex. D at 28:6-8.

 14. Linhorst again instructed Plaintiff to “scoot back.” Ex. C at 1:48.




                                               2
Case: 4:18-cv-01294-RLW Doc. #: 93 Filed: 02/11/21 Page: 3 of 7 PageID #: 625




 15. Plaintiff told Linhorst “hey, I’m not interfering with y’alls crime scene,” “I’m back.” Ex.

    C at 1:49-1:51.

 16. Linhorst instructed Plaintiff to move back “about another ten feet, man.” Ex. C at 1:58.

 17. Plaintiff again refused and told Linhorst “I’m not interfering, y’all got plenty of room;

    there’s nothing over here.” Ex. C at 1:59-2:03.

 18. Linhorst told Plaintiff, “no, about another ten feet.” Ex. C at 2:03-2:04.

 19. Plaintiff refused to move. Ex. C at 2:04-2:26.

 20. Linhorst grew suspicious why Plaintiff insisted on standing so close to the scene when he

    recognized that Plaintiff’s camcorder has zooming capabilities, and determined Plaintiff

    may be a threat to officer safety. Ex. D at 30:21-31:14; 32:1-14.

 21. Karnowski approached Plaintiff and instructed him to “back up another twenty feet.” Ex

    C at 2:26.

 22. Plaintiff refused. Ex. C at 2:29.

 23. Karnowski assured Plaintiff he could record, but he just needed to back up. Ex. C at 2:29.

 24. Instead of backing up, Plaintiff asked “what’s going on?” Ex. C at 2:31.

 25. Karnowski again told Plaintiff “I need you to back up, partner.” Ex. C at 2:32-2:33.

 26. Instead of complying, Plaintiff argued with Karnowski, telling him “I’m backed up already,

    I’m not interfering with y’all; ain’t nothin’ over here.” Ex. C at 2:33-2:36.

 27. Karnowski again told Plaintiff that he needed to back up some more. Ex. C at 2:37.

 28. Plaintiff appeared to take one step back. Ex. C at 2:38.

 29. Karnowski told Plaintiff, “back by that light post would be really good.” Ex. C at 2:40-

    2:42.

 30. The light post was ten to fifteen feet behind Plaintiff. Ex. A at 30:13-16; Ex. B at 52:24-




                                              3
Case: 4:18-cv-01294-RLW Doc. #: 93 Filed: 02/11/21 Page: 4 of 7 PageID #: 626




    53:1.

 31. Plaintiff refused Karnowski’s commands, and told him “there’s nothing over here, I’m not

    interfering with y’all’s crime scene.” Ex. C at 2:43-45.

 32. Karnowski and Shaw explained to Plaintiff that he was in their work space. Ex. C at 2:47-

    2:48.

 33. Plaintiff continued to argue, repeating that he was not interfering. Ex. C at 2:49-2:53.

 34. Karnowski told Plaintiff again, “I want you to back up to this light post; you can record all

    you want, I just need you to back up to the light post.” Ex. C at 2:53-2:56.

 35. Plaintiff refused and argued with Karnowski that “there’s no set feet” and that there was

    no caution tape up. Ex. C at 2:57-2:59.

 36. Karnowski again told Plaintiff to back up to the light post and that he was in danger of

    interfering. Ex. C at 3:00-3:02.

 37. Plaintiff refused and proceeded to ignore the officers’ presence by narrating the video. Ex.

    C at 3:03-3:07.

 38. At that point, Plaintiff was arrested. Ex. C at 3:10-3:11; Ex. D at 41:20-24.

 39. Plaintiff’s camcorder was seized incident to arrest. Ex. D at 47:3-12.

 40. Plaintiff’s refusal to obey police commands was a distraction to police at the scene, and

    hindered the police’s ability to properly investigate the scene. Ex. B at 52:4-23.

 41. Plaintiff would not have obeyed police commands even if the officers had given him more

    time to comply with their commands. Ex. F at 134:23-137:19.

 42. While Plaintiff was interacting with the officers, the police considered the border of the

    crime scene to be within approximately fifty feet of the stolen vehicle. Ex. A at 36:11-15.

 43. At least one other civilian observing police activity from across the street and forty to fifty




                                               4
 Case: 4:18-cv-01294-RLW Doc. #: 93 Filed: 02/11/21 Page: 5 of 7 PageID #: 627




         feet away was not arrested. Ex. A at 36: 1-10.

   44. Plaintiff’s friend, Jacob Crawford, who was also video recording police activity near the

         scene, was not arrested that day. Ex. D at 27:1-17; Ex. G at 23:3-5 & 89:4-92:5.

   45. Plaintiff did not know why the police were there that day, or what crime they were

         investigating. Ex. F at 102:18-103:22.

   46. Linhorst drafted a warrant affidavit to search the contents of Plaintiff’s camcorder. Ex. H.

   47. The affidavit describes the probability that evidence of Plaintiff’s interference could be

         found on Plaintiff’s camcorder by providing:

         On August 8, 2016, I was in the 5000 block of Wells relative to an investigation
         involving a stolen vehicle. While on the scene, David Plaintiff interfered with our
         Tampering 1st investigation. While interfering, David Plaintiff was operating and
         filming, thus documenting, his interfering with the aforementioned video recording
         device he was in possession of.

Ex. H.

   48. Baine’s contribution to the warrant application was merely to help supplement the technical

         language of what the search of Plaintiff’s camcorder would entail from a technological

         aspect. See Ex. H; Ex. I, Deposition of Bobby Baine, at 57:20-58:16 & 60:2-23.

   49. A judge signed the warrant on August 9, 2016 at 9:02 a.m. Ex. H.

   50. Baine had no part in the probable cause determination of Plaintiff’s arrest, nor did he have

         any part in the probable cause portion of the affidavit to search Plaintiff’s camcorder. Ex.

         I at 65:6-11; 67:10-24.

   51. In the course of his regular duties as an Examiner in the Cyber Crimes Division, Baine

         made a forensic image of the SD card found in Plaintiff’s camcorder, and extracted two

         videos from the forensic image pertaining to the day of Plaintiff’s arrest. Ex. I at 16:22-

         17:3.




                                                  5
Case: 4:18-cv-01294-RLW Doc. #: 93 Filed: 02/11/21 Page: 6 of 7 PageID #: 628




 52. Pictures of the camcorder in police custody show no damage to the camcorder. Ex. J,

    Pictures of Camcorder.

 53. On October 6, 2016, charges were instigated against Plaintiff for interfering under City

    Code 15.10.010. Ex. O, Whitt Information.

 54. On December 26, 2016, Plaintiff requested the return of his camcorder. Ex. K, Deposition

    of Richard Sykora, at 25:2-26:12; see also, Ex. L, Whitt Req for Camcorder.

 55. On January 4, 2017, Plaintiff’s camcorder was returned to him. Ex. K at 25:2-26:12.

 56. On May 22, 2017, Plaintiff’s municipal case was dismissed. Ex. K at 30:14-16.

 57. Plaintiff interfered with the officers’ duties by refusing continued commands to back up,

    which hindered the officers’ ability to evaluate the crime scene for evidence, and limited

    their space to assess the scene. Ex. A at 55:11-56:5.

 58. Plaintiff’s proximity to the stolen vehicle interfered with the officers as there were

    reasonable concerns Plaintiff’s presence in the crime scene would spoil or compromise

    evidence, as fleeing suspects often abandon evidence near the crime scene while fleeing.

    Ex. D at 26:13-21; Ex. B at 43:23-44:7 & 49:20-50:5.

 59. Plaintiff’s proximity to officers and his continual refusal to obey reasonable commands

    interfered with the officers as it caused them to be concerned for their safety. Ex. B at

    52:4-23; Ex. D at 30:21-31:14; 32:1-14.

 60. The official policy of the City of St. Louis Police Department acknowledges that citizens

    have a First Amendment right to observe and record police activity in public places so long

    as their actions do not interfere with the officer’s duties or officer safety. Ex. M, SO 1-06.

 61. On average, from 2014-2020, the City employed over 1,200 sworn police officers. Ex. N,

    Affidavit of Charles Wall; see also, Doc. 20, n. 5.




                                              6
 Case: 4:18-cv-01294-RLW Doc. #: 93 Filed: 02/11/21 Page: 7 of 7 PageID #: 629




   62. From 2014-2019, City officers made over 85,000 arrests. Ex. N.

   63. From 2014-2019, City officers made over two million civilian contacts. Ex. N.

   64. St. Louis City municipal prosecutors handle over 95,000 cases a year on average. Ex. K at

       37:25.

                                                                           Respectfully Submitted,

                                                                             MICHAEL GARVIN
                                                                             CITY COUNSELOR

                                                                      By: /s/ Abby Duncan
                                                                        Abby Duncan #67766MO
                                                                    Erin K. McGowan #64020MO
                                                                    1200 Market Street, Room 314
                                                                                         City Hall
                                                                             St. Louis, Mo 63103
                                                                                   (314) 622-4694
                                                                               (314) 622-4956 fax
                                                                        DuncanA@stlouis-mo.gov
                                                                     McGowanE@stlouis-mo.gov
                                                                          Attorneys for Defendant


                                CERTIFICATE OF SERVICE

        I hereby certify the foregoing was electronically filed on February 11, 2021, with the Court
for service by means of Notice of Electronic Filing upon all attorneys of record.

                                                                                  /s/ Abby Duncan




                                                 7
